Citation Nr: 0823539	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  07-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as secondary to in-service physical 
and verbal abuse.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2005 
and March 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) Seattle, Washington, which essentially 
denied the veteran's service connection claim for PTSD.  The 
veteran filed a notice of disagreement in June 2006, within 
one year of both rating decisions.  The RO issued a statement 
of the case in April 2007, and the veteran perfected an 
appeal in the same month.  

The appellant subsequently relocated to the jurisdiction of 
the RO in Nashville, Tennessee and her claims file was 
transferred to that RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD, claimed 
as secondary to in-service physical and verbal abuse by her 
husband.    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

When, as in this case, the veteran was not engaged in combat, 
verification of her claimed stressors is required.  Dizoglio 
v. Brown, 9 Vet. App. 163 (1996).  Here, the record beginning 
in 2004 shows a diagnosis of PTSD.  At that time, the veteran 
reported having marital problems.  A VA licensed social 
worker, in an October 2005 letter, indicated that the 
veteran's symptoms are consistent with those who are 
survivors of domestic violence.  

The veteran's reported physical and verbal abuse is 
considered a personal assault under VA regulations.   The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Patton v. West, 12 Vet. App. 
272 (1999) held that VA manual procedures for developing 
evidence related to PTSD claims based on personal assault 
must be followed and remanded the claim for additional notice 
and development.  The Court noted that, in cases where 
available records do not provide objective or supportive 
evidence of the alleged in- service stressor, it may be 
required that VA develop alternative sources of information.  
Consistent with the holding in Patton, VA must notify the 
veteran of the possible alternative sources for verifying his 
claimed in-service stressors due to personal assault.

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  Examples of corroborating evidence includes, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in- service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  VA ADJUDICATION PROCEDURAL 
MANUAL M21-1, Part III, para. 5.14c(3).

Review of the record reflects that the veteran has not yet 
undergone a VA "PTSD" examination.  Given the nature of the 
claimed stressors, the Board finds that a VA examination is 
necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
additional opportunity to identify 
potential alternative sources of 
information to verify the claimed 
personal assault, as set forth in M21-1, 
part III, 5.14(c).  She should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; civilian police 
reports; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14c corroborate the veteran's 
allegations of stressors occurring, the 
RO should specify that information.

The RO should also indicate whether any 
behavioral changes that occurred at, or 
close in time, to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors and if so should 
decide whether this evidence needs the 
interpretation by a clinician.  See M21- 
1, Part III, 5.14c (9).   

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor(s) in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  Upon completion of the above, the RO 
should schedule a VA psychiatric 
examination to determine the etiology of 
any currently diagnosed PTSD.  The 
examiner should review the entire claims 
folder, to include treatment notes from 
VA Puget Sound, as well as the private 
medical evidence.  A copy of this remand 
must be provided to the examiner prior to 
the examination.

The examiner should note all psychiatric 
disabilities presently shown.  Any 
diagnosis must be based on examination 
findings, all available medical records, 
complete review of comprehensive testing 
for PTSD, and any special testing deemed 
appropriate.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a 50 percent probability 
or greater that the current 
symptomatology is linked to one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD.  The examiner 
should reconcile any opinion with the 
October 2005 letter from a VA social 
worker, noting that the veteran exhibits 
symptoms consistent with a survivor of 
domestic violence. 

The examiner should also comment on the 
lay statements provided by the veteran's 
friends, fellow soldiers, family, and 
pastor.

In addition, the examiner should comment 
on the approximate date of onset and 
etiology of any diagnosed psychiatric 
disability, as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
Further, the examiner is requested to 
provide a detailed medical analysis and 
interpretation of the diagnoses found 
present on examination, in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged 
in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

4.  Thereafter, the RO should complete 
any additional development that is 
indicated and readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit requested on appeal 
is not granted, the RO should issue a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


